Tom Glaze, Judge, dissenting. I respectfully dissent. The Second Injury Fund has not, as yet, indicated what evidence it possesses that could in any way change the Commission’s decision in this cause. This is not a case where the Fund never received notice of its potential liability. The Fund, of necessity, was required to, and did, evaluate appellee’s (Ray Davis’) claim when the administrative law judge first brought the (Fund into this cause. In fact, the Fund argued Davis’ claim did not give rise to Fund liability. In addition to arguing the applicability of the second injury statute, the Fund had the opportunity to disclose or proffer, if you will, any evidence it had that might refute the facts in the record. The Fund had every opportunity to preserve below its argument that it should not be made a party and alternatively, to offer evidence, if it had any, that claimant’s 1981 injury failed to give rise to Fund liability. We are allowing this case to be tried piecemeal by remanding it to the Commission (and administrative law judge once again) to take further evidence when there is every indication such additional hearing(s) will only bring more delay. The final decision in this case has been delayed too long already. By this decision, we set precedent for such delays in future cases. I would affirm the Commission’s decision and remand this case, solely to determine the Fund’s extent of liability — not its liability as the majority has decided.